DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6-9, 12-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PGPub. No. 2013/033004 A1 (hereinafter "Chang").

Regarding claims 1/8/14:
Chang discloses:
¶5: “a plurality of computers and other apparatuses physically connected to each other so that equipment and information can be shared, is classified into a LAN (Local Area Network), a MAN (Metropolitan Area Network), a WAN (Wide Area Network)”, ¶36: “ a mobile telephone, a personal digital assistant (PDA)”), comprising:
a processor (see ¶36-37: “a mobile telephone, a personal digital assistant (PDA) … client computer”; see Claim 18: “at least one processor”);
a non-transitory storage medium (see ¶59: “a computer readable recording medium”); and
instructions stored in the non-transitory storage medium (see ¶59: “invention can also be embodied as computer readable codes on a computer readable recording medium.”), the instructions being executable by the processor to:
receive, from a remote server, a command to reduce full functionality of the IoT device by at least partially inhibiting functionality of the IoT device (¶51: “If the controller 103 determines that the locking signal has been received, the controller 103 stops performing the POST and stops supplying power to the system part 102 (S8). The controller 103 displays information on the display part 106 to inform a user that the system part 102 is presently in the locking state.”, see also Claim 8: “…a server configured to generate a locking signal and to transmit the locking signal to the mobile device”);
receive at a first time, from the remote server, a password to be assigned to the IoT device (¶52: “…the locking signal stored in the storing part 104 includes a first password…”);
store the password (¶54: “…the locking signal includes a first password, the controller 103 controls the storing part 104 to store the first password…”); and
53: “…the client computer 100 receives the locking signal, then displays information to inform a user that the locking signal has been received (S13). The controller 103 may generate and display a user interface screen on a display, or output an informing sound to a speaker, to inform the user that the locking signal has been received. Then, the controller 103 puts the system part 102 into the locking state (S15)…”), wherein the password, if received at a second or subsequent time by the IoT device (¶54: “…if an unlocking signal is received from the host computer 200 (S17), the controller 103 checks whether the unlocking signal includes a second password…”), allows the IoT device to return to the full functionality of the IoT device (¶54: “…If the unlocking signal includes the second password, the controller 103 checks whether the stored first password is identical to the second password. If the stored first password is identical to the second password, the controller 103 ends the locking state of the system part 102 (S19)…”).

Regarding claim 3/12/16:
Chang discloses:
The IoT device of claim 1, wherein the command and the password are received substantially simultaneously from the remote server (¶45: “When the locking signal is received through the communication part 101, the controller 103 checks whether the locking signal includes a locking password. If the locking signal includes the locking password, the controller 103 controls the storing part 104 to store the received locking password”).

Regarding claim 5/9/18:
Chang discloses:
The IoT device of claim 1, wherein the at least partially inhibiting the functionality of the IoT device comprises locking the device (see ¶53 as cited in claim 1 above).

Regarding claim 6/13/19:
Chang discloses:
The IoT device of claim 1, wherein the remote server comprises a portion of a wireless communication network (see ¶37: “…The client computer 100 may receive various control signals from the host computer 200 through the communication part 101. The communication part 101 may include a LAN cable or other cables for a network communication. Other aspects of the present invention may operate over wireless networks…”, also see claim 1: “A mobile device comprising: a communication portion to communicate with an external device via a wireless network”).

Regarding claim 7:
Chang discloses:
The IoT device of claim 1, wherein the remote server comprises a portion of the Internet (¶5: “a plurality of computers and other apparatuses physically connected to each other so that equipment and information can be shared, is classified into a LAN (Local Area Network), a MAN (Metropolitan Area Network), a WAN (Wide Area Network)”, ¶36: “ a mobile telephone, a personal digital assistant (PDA)”).

Regarding claim 20:
Chang discloses:
The computer-implemented method of claim 14, wherein the remote device comprises an Internet of Things (IoT) device (¶5: “a plurality of computers and other apparatuses physically connected to each other so that equipment and information can be shared, is classified into a LAN (Local Area Network), a MAN (Metropolitan Area Network), a WAN (Wide Area Network)”, ¶36: “ a mobile telephone, a personal digital assistant (PDA)”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 10 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 8 and 15 above, and further in view of U.S. PGPub. No. 2013/0252585 A1 (hereinafter "Moshir").

Regarding claim 2/10/15:
Chang does not disclose the following limitation taught by Moshir:
transmit a geolocation to the remote server in response to the receiving of the command (¶141: “In various embodiments, GPS coordinates or other location data may be transmitted as a secure SMS message from module 72 on phone 41 to module 61 on server 15.” and ¶194: “may provide the GPS coordinates of the phone (e.g., to module 61 on server 15) at regular intervals”).

Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Chang by incorporating the feature of transmitting a geolocation (e.g. GPS) to a remote server as disclosed in Moshir and be motivated by preventing a “user who might not be authorized … from accessing information” (see ¶194).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 8 and 14 above, and further in view of U.S. Pat. No. 10,219,135 B1 (hereinafter "Yau").

Regarding claim 4/11/17:
Chang does not disclose the following limitation taught by Yau:
determine if the IoT device is moving (Col. 3:59-62: “the mobile device is in motion…”); and
in response to determining that the IoT device is moving, transmit a message to the remote server that indicates motion of the IoT device (Col. 3:59-62: “…the mobile device can send a message to the server computer indicating that the mobile device is in motion”). 

Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Chang by sending a message that the device is in motion to a server computer as disclosed in Yau and be motivated to do so by ensuring that the server computer is aware that the device is in motion and determine whether the security context permits it to be unlocked and utilized to further ensure the safety of the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491